Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response field 3/19/2021 has been carefully considered.  Applicant’s response makes extensive revision to the instant claims.  While some of the same issues remain, several are rendered moot by the amendment and, others are newly raised.  The adherence of the instant claims to section 112(b) is addressed below de novo.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 7, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims are directed to a core/shell molecular sieve wherein the shell layer molecular sieve has a greater average pore diameter than the core molecular sieve.  As pore size is a characteristic of framework structure, this limitation excludes products having the 
	The instant claims are indefinite, as there exist molecular sieve forms that include both micropores and mesopores in the same product (See Li et al).  It is unclear if the instant claims allow for shell and/or core materials to include both.  For purposes of examination, the claims are construed as limited to only microporous or only mesoporous materials as the construction “both microporous molecular sieves or are both mesoporous molecular sieves “reasonably excludes one from the other. 
	In claim 1, the list of microporous molecular sieve topological structures includes “Linde-A”.  This is a commercial product that comprises the reference material for framework type “LTA”.  For purposes of examination, it has been interpreted as LTA.  The use of “Linde-A” in the claim remains indefinite as it designates a particular product rather than a structure type.  Claim 1 also recites “the microporous molecular sieve comprises…” but, as explained above” the product may have only two different microporous molecular sieves or none.  For this reason, the scope and meaning of claim 1, and the claims that depend therefrom, cannot be determined.  That is, the construction “The microporous molecular sieve” is a singular form, while, the claim requires plural (or none) microporous molecular sieves.  A similar disagreement in quantity renders the scope and meaning of claim 7 indefinite.  Finally, the use of “the microporous molecular sieve...” as the end of claim 1 suggests that the limitation applies to the entire preceding description.  That is, a microporous molecular sieve having one of the recited structure is required in the claimed product.  This conflicts with the alternative that both core and shell are mesoporous.

	Applicant’s response to the art rejections points out the limitations of the claims as newly amended but, does not identify which characteristics are not found in the prior art relied upon.  Applicant’s analysis of the prior art relied upon consists of:
However, Li, Ishii, Luo, and Song all fail to disclose above characteristics.
Song just discloses a preparation method of a micro-microporous acid-base amphoteric core-shell composite molecular sieve. It is a synthetic micro-microporous core using ZSM-5 as the core and L as the shell.
Accordingly, Claim 1 is different with Li, Ishii, Luo, and Song.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.
.

Claim(s) 1, 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al.
Ishii et al teach formation of core-shell molecular sieve particles containing a core phase of mesoporous silica (made by a process using CTAB) equivalent to MCM-41 and a pore expanded mesoporous silica outer shell made by a “regrowth” method.  This disclosure, that the outer shell is a further growth of the core, is construed as a disclosure that the outer shell is similarly equivalent to MCM-41. See Scheme 1, Table 1, 2 and Figures 1-9. Figure 5 picture a core-shell particle approaching 0.2microns in diameter (see large particle in upper left) having a shell thickness of about 10-50nm. 

Claim(s) 1, 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al.
. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al or Luo et al, as applied above, in view of Tanev et al.
The difference between the examples of Ishii et al or Luo et al and claim 8 is the particular molecular sieve used. Tanev et al teaches formation of HMS mesoporous molecular sieves.  Page 866, left column, paragraph two of the reference teaches that compared to the prior art M41S (MCM-41) materials the HMS sieves have improved thermal stability, 

The examiner notes that there are no examples in the instant specification that fall within the scope of the instant claims.  I.e. wherein both the core phase and shell layer are microporous but of different structures (different pore sizes) or, wherein both the core phase and shell layer are mesoporous but of different structures (different pore sizes).  For this reason, there is no support in the instant application to support a finding that either of these alternatives exhibits unexpected results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732